DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Joe Freund on 10/7/20 a provisional election was made without traverse to prosecute the invention of tie down assembly of Species A (Figs. 1-18), with the anchor of subspecies “b” (FIGS. 10-11) and T-hook of subspecies “c” (FIG.54), and having the tension locking assembly of Species J (FIGS. 60-61) and anti-vibration system of Species AA (FIG.102). 

Claims 1-2, 4-8, 10-11, 14-15, and 18 read on the elected invention. Affirmation of this election was supposed to be provided in the last reply to the previous Office action. Applicant made no such affirmation in the subsequent response. Additionally, Election becomes fixed when the claims in an application have received an action on their merits by the Office. If, after receiving an action on the merits of an invention, one or more properly divisible additional inventions are subsequently presented for examination, the examiner may deem the examined invention to be the invention elected by original presentation. See MPEP section 818.02(a).

Claims 3, 9, 12-13, 16-17, 19-20 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 

Claims 1-2, 4-5, 7-8, 11, 15, and 24-29 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Brewster et al. 
Brewster et al. (2017/0182927) discloses all of the features of the generic claim 1 including a universal chain tie down assembly, comprising: an anchor base (229, FIG.7); a turret (213) associated with the anchor base; a cannon pivotally connected to the turret; a tensioning rod (316) including a proximal portion associated with the cannon, a distal portion, and a tool attachment portion (320) configured for engagement by a tool for rotation of the tensioning rod; a hub (314) associated with the distal portion of the tensioning rod; a constant tensioning device (not numbered but visible in FIG.12) including first and second arms each extending between a proximal end associated with the hub and a distal end spaced distally of the hub; and a chain (328) associated with a distal end of the constant tensioning device.  
For claim 2, further comprising a chain takeup device (FIGS.16-17) associated with the distal end of the constant tensioning device; the takeup device including an adjustable grab hook associated with the chain, and a T-hook (FIGS.16-17) associated with the chain.  
For claim 4, the first and second arms (not numbered but shown, FIG.12) are pivotally connected to the hub.  
For claim 5, the tensioning rod is configured to be moved to a fully compressed condition (FIG.4) in which the tool attachment portion engages the cannon to prevent proximal movement of the tensioning rod with respect to the cannon.  
For claim 7, the cannon defines an internally threaded bore (121), and the proximal portion of the tensioning rod is externally threaded and at least partially received within the internally threaded bore of the cannon (FIGS.3-4).  
For claim 8, the turret includes first and second yokes defining a gap therebetween, the cannon includes first and second arms (see the two outer most arms), and the arms of the cannon are positioned outwardly of the yokes of the turret, with the first arm of the cannon pivotally connected to the first yoke and the second arm of the cannon pivotally connected to the second yoke (see FIG.6).  
For claim 11, the turret includes first and second yokes defining a gap therebetween, and a proximal end of the cannon is positioned within the gap and pivotally connected to the first and second yokes.  
For claim 15, as best understood, the distal portion of the tensioning rod and a portion of a bore (as seen in the prior art of Schwiebert to which the tensioning device of Brewster et al. is presumed to include see FIG. 5) to which the distal portion of the tensioning rod is associated are unthreaded.  
For claims 24-29, as seen in FIG.12, Brewster et al. disclose the constant tensioning device having a U-shape where the first and second arms are separate and spaced from one another; where the hub is positioned therebetween the two arms at a lower-most (bottom) portion of the U-shape and directly connected therewith; and where the first and second arms of the U-shape are positioned adjacent the hub insomuch as the arms are adjacent and attached to the bottom-most portion of the U. 
Allowable Subject Matter
Claims 6, 10, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.

Applicant argues that the tensioning rod 316 of Brewster is not configured to rotate upon manipulation of the tool attachment portion 320. The examiner disagrees and notes that the rotation of 320 must necessarily rotate the tensioning rod since the two are threadingly engaged. It is unclear to the examiner how one would rotate the tool attachment portion 320 and not have the tensioning rod rotate. The connection between the two components necessitates the movement and this argument is not found persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the hub is not an eyebolt) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is free to act as their own lexicographer but has not done so in this instance. If applicant has a specific idea of what applicant intends to recite with the limitations “hub” applicant should make this clear in the claims, preferably with additional structural limitations, exactly what is intended. Since no definitions are provided, examiner is forced to use the broadest reasonable interpretation of such terminology and the plain meaning of the words. 
	
Applicant argues that the rejection provides both tensioning rod and hub as numeral 314. This is incorrect and as set forth above the tensioning rod is indicated as component 316 while hub is identified as 314. Examiner requests applicant please read the rejection fully. 
Applicant argues the hub is a separate component. Here again, examiner notes that two distinct parts (and numbers) are set forth above. If applicant is instead arguing that the hub is in fact physically separate and non-integral with the other components of the invention, applicant should make this crystal clear in the next response. 

With regard to Schwiebert, examiner notes that a PHOSITA understands that the constant tensioning device of Brewster can be similar to that as described in the prior art of Schwiebert without impinging on the features provided in Brewster. Applicant states that in Brewster the curved portion of the U-shaped bolt would be associated with the hub 314 and not the legs of the U-bolt. However, the legs form the bottom of the U-bolt and are contiguous therewith extending from the base of the “U” and projecting upward on either side. Thus, the legs of the “U” encompass the hub insomuch as the hub is attached at either end of the bottom of the legs at the bottom of the U-shape.  

Since no indication of allowable subject matter is present at this time, the status of the withdrawn claims has not changed nor do the new claims add any additional limitation which is not satisfied by the Brewster reference as set forth above. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 

The rejections of the claims with the prior art Brewster reference are hereby maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.